DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-6, 8-12, 14, 15, 17-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hage (USPN 4,042,752).
Regarding claims 1, 8, 9, Hage discloses a mechanical fastener system (see figures 1-2), comprising: 
at least one plated component (a plated fastener shown see figure 1 and col. 2, lines 59-61), wherein the at least one plated component comprises: a base material (20), a bonding layer (such as a copper layer 21) disposed over the base material, and a metal plating (e.g. a TiN layer 25, see col. 5, lines 35-40) disposed over the bonding layer.
Regarding claims 2-3, Hage discloses  wherein the at least one plated component comprises one or more of: a fastener comprising a head (12), a threaded portion (10), and a shank (14) extending between said head and said threaded portion; a nut configured to engage a threaded portion of a fastener; a collar configured to engage a threaded portion of a fastener; a washer configured to be disposed on a fastener between a threaded portion and a head of the fastener; and a sleeve configured to engage a threaded portion of a fastener, wherein the sleeve is configured to deform when engaged by the fastener.
Regarding claim 4, Hage discloses wherein the base material for the plated component comprises at least one of titanium (see col. 5, lines 11-12), corrosion-resistant steel, Inconel, and alloys or combinations thereof.
Regarding claim 5, Hage wherein the base material for the plated component has a hydrogen content of about 0.0125 weight % (125 PPM) or lower (the base material is made of titanium which includes a hydrogen content of 125 PPM or lower).
Regarding claim 6, Hage discloses wherein the base material for the plated component comprises an etched base material layer (e.g. see col. 7, lines 10-15).
Regarding claim 10, Hage discloses wherein the bonding layer (21) has a thickness from about 0.01 mils to about 0.5 mils (e.g. see col. 5, lines 24-26).
Regarding claims 11-12, Hage discloses wherein the metal plating comprises one or more lubricious and conductive metals (the metal plating 25 includes tin/nickel metals, col. 6, lines 23-27).
Regarding claim 14, Hage discloses wherein the metal plating (25) has a thickness from about 0.05 mils to about 1.0 mils (see col. , lines 35-40).
Regarding claim 15, Hage discloses wherein a friction coefficient of the metal plating is equal to or lower than the friction coefficient of a soft metal (the metal plating 25 is made of TiN metal of a friction coefficient of 0.015  which  is lower that soft metals such as gold, silver).
Regarding claim 17, Hage discloses wherein a conductivity of the metal plating (such as TiN metal includes a conductivity of 9.17 x 10^6) is from about 2 x 10^5 S/m to about 6.3 x 10^7 S/m.
Regarding claim 18, Hage discloses wherein the metal plating (25) is galvanically compatible (such as zinc, tin, cadmium) with at least one of titanium, corrosion-resistant steel, Inconel, aluminum, and alloys and combinations thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (USPN 2018/0057142) in view of Hage (USPN 4,042,752).
	Regarding claim 1, Wilkerson discloses a mechanical fastener system (figures 3, 7) for EME protection (see par. 0008), comprising: at least one plated component (204).
	Wilkerson does not explicitly disclose the component as claimed.
	Hage discloses a mechanical fastener system (see figures 1-2), comprising: 
at least one plated component (a plated fastener shown see figure 1 and col. 2, lines 59-61), wherein the at least one plated component comprises: a base material (20), a bonding layer (such as a copper layer 21) disposed over the base material, and a metal plating (e.g. a cadmium layer 22) disposed over the bonding layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the plated component of Wilkerson to incorporate a base material, a bonding layer, and a metal plating as disclosed by Hage to provide good corrosion protections.
Regarding claim 19, Wilkerson discloses a joined structure with EME protection (figure 7), comprising:
two or more substrates (102, 130); and
at least one mechanical fastener system comprising at least one plated component (204), wherein the at least one mechanical fastener system is used to join the two or more substrates (102, 130), and wherein the two or more substrates comprise composite substrates, metal substrates, and combinations thereof (see par. 0042, 0046).
Wilkerson does not explicitly disclose the component as claimed.
Hage discloses a mechanical fastener system (see figures 1-2), comprising: 
at least one plated component (a plated fastener shown see figure 1 and col. 2, lines 59-61), wherein the at least one plated component comprises: a base material (20), a bonding layer (such as a copper layer 21) disposed over the base material, and a metal plating (e.g. a TiN layer 25) disposed over the bonding layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the plated component of Wilkerson to incorporate a base material, a bonding layer, and a metal plating as disclosed by Hage to provide good corrosion protections.
3.	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hage (USPN 4,042,752) in view of Sasaki et al (USPN 2015/0307806).
	Regarding claim 16, Hage discloses all limitations of claims 1 and 11 as discussed above, but does not explicitly disclose the metal plating as claimed.
	Sasaki disclose a coating lubricating structure comprises a metal plating (such as a metal coating, see par. 0097, 0104), wherein a friction coefficient of the metal plating (0.005) is equal to or lower than a friction coefficient of Indium (see tables 1-2).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the metal plating of Hage to incorporate a metal plating as disclosed by Sasaki to reduce an occurrence of stick phenomenon such that providing good adhesion to substrate.
4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (USPN 2018/0057142) in view of Hage (USPN 4,042,752), and further in view of Sasaki et al (USPN 2015/0307806).
Regarding claim 20, Wilkerson and Hage disclose a conductivity of the metal plating is from about 2 x 10° S/m to about 6.3 x 107 S/m (such as TiN metal includes a conductivity of 9.17 x 10^6), but does not explicitly disclose the metal plating as claimed.
Sasaki disclose a coating lubricating structure comprises a metal plating (such as a metal coating, see par. 0097, 0104), wherein a friction coefficient of the metal plating (0.005) is equal to or lower than a friction coefficient of Indium (see tables 1-2).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the metal plating of Wilkerson and Hage to incorporate a metal plating as disclosed by Sasaki to reduce an occurrence of stick phenomenon such that providing good adhesion to substrate.
5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hage (USPN 4,042,752) in view of Pillet (USPN 2013/0122730).
Regarding claim 13, Hage discloses all limitations of claim 1 as discussed above, but does not explicitly disclose the metal plating as claimed.
Pillet discloses a fastening system comprises a metal plating (10) comprises indium (e.g. see par. 0008).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the metal plating of Hage to incorporate in indium as disclosed by Pillet to improve electrical conductance and slow down degradation. 
Allowable Subject Matter
6.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836